Case 2:19-cv-02188-DSF-MRW Document 338 Filed 12/14/20 Page 1 of 3 Page ID #:9636




   1
   2
   3
   4
   5
   6
   7
   8
                           UNITED STATES DISTRICT COURT
   9
                          CENTRAL DISTRICT OF CALIFORNIA
  10
  11
     SECURITIES AND EXCHANGE                 Case No. 2:19−cv−02188−DSF−MRW
  12 COMMISSION,
  13                                         ORDER GRANTING MOTION OF
                 Plaintiff,                  RECEIVER FOR:
  14
  15                 v.                         (1) APPROVAL OF CLAIMS
                                                    STIPULATION WITH DLIFF
  16 DIRECT LENDING INVESTMENTS                     JOINT LIQUIDATOR; AND
  17 LLC,
                                                (2) AUTHORITY TO MAKE
  18
                   Defendant.                       INTERIM DISTRIBUTION TO
  19                                                DLIFF
  20                                         [DOCKET NO. 318]
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:19-cv-02188-DSF-MRW Document 338 Filed 12/14/20 Page 2 of 3 Page ID #:9637




   1             The Court having reviewed and considered the Receiver’s Motion for: (1)
   2 Approval of Claims Stipulation with DLIFF Joint Liquidator; and (2) Authority to
   3 Make Interim Distribution to DLIF and all supporting pleadings and papers, no
   4 oppositions or responses to the Motion having been filed, and good cause appearing,
   5        IT IS ORDERED that:
   6        1.       The Motion and the relief sought are granted;
   7        2.       The Receiver, as court-appointed receiver, is authorized to enter into the
   8 Claims Stipulation with Christopher D. Johnson, as Joint Official Liquidator of
   9 Direct Lending Feeder Fund, Ltd (DLIFF) in substantially the same form attached to
  10 the Declaration of Bradley D. Sharp as Exhibit “1” to the Motion.
  11        3.       The Receiver is authorized to make an interim distribution of $10
  12 million to be paid to the Joint Official Liquidators of DLIFF from the collateral of
  13 DLIFF and Direct Lending Income Fund, L.P., irrespective of whether the Receiver’s
  14 proposed Distribution Plan is approved.
  15        4.       Christopher D. Johnson, as Joint Official Liquidator of DLIFF, shall
  16 have the right to appear before this Court for the purposes of enforcing the terms of
  17 the Claims Stipulation and seeking appropriate relief in accordance with the terms of
  18 the Claims Stipulation, but such right, if exercised, shall not constitute general
  19 submission to the jurisdiction of this Court.
  20        5.       The form of notice on the Motion provided to interested parties,
  21 creditors, and investors, who are potential creditors of the estate, by the Receiver (a)
  22 serving the Motion and related moving papers on all parties to the action; (b) serving
  23 by mail a notice of hearing on the Motion to all known creditors pursuant to Local
  24 Civil Rule 66-7; (c) posting a copy of the Motion on the Receiver’s website for the
  25 case at https://cases.stretto.com/dli; and (d) causing Bankruptcy Management
  26 Solutions dba Stretto to provide by email a copy of the notice of hearing on the
  27 Motion to all known investors through its email service regularly used to provide
  28 notices and documents to investors pursuant to the applicable governing documents
Case 2:19-cv-02188-DSF-MRW Document 338 Filed 12/14/20 Page 3 of 3 Page ID #:9638




   1 for Direct Lending Income Fund, L.P. and Direct Lending Income Feeder Fund, Ltd.,
   2 is hereby approved and deemed sufficient notice and opportunity for hearing on the
   3 Motion under the circumstances.
   4        IT IS SO ORDERED.
   5   DATED: December 14, 2020
   6
                                           Honorable Dale S. Fischer
   7                                       UNITED STATES DISTRICT JUDGE
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
